2018 WI 116

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2018AP497-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against David W. Schiltz, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        David W. Schiltz,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST SCHILTZ

OPINION FILED:          December 28, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2018 WI 116
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.     2018AP497-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against David W. Schiltz, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
              Complainant,
                                                                  DEC 28, 2018
      v.
                                                                     Sheila T. Reiff
                                                                  Clerk of Supreme Court
David W. Schiltz,

              Respondent.




      ATTORNEY        disciplinary     proceeding.         Attorney's         license

suspended.



      ¶1      PER    CURIAM.    We    review   Referee      Dennis      J.    Flynn's

recommendation that the court declare Attorney David W. Schiltz

in default and suspend his Wisconsin law license for a period of

18 months for professional misconduct in connection with:                           (1)

his work on certain client matters; (2) his practice of law

while   his    law    license   was    suspended     for     noncompliance         with

mandatory       continuing       legal     education          (CLE)        reporting
requirements; and (3) his failure to disclose his unauthorized
                                                                No.    2018AP497-D



practice of law in his reinstatement petition to the Board of

Bar Examiners (BBE).            The referee also recommended that this

court order Attorney Schiltz to successfully complete 25 hours

of   continuing        legal     education     (CLE)     courses      as     deemed

appropriate by the Office of Lawyer Regulation (OLR).                      Finally,

the referee recommended that the court order Attorney Schiltz to

make restitution to a former client and to pay the full costs of

this proceeding.

     ¶2     Because     no     appeal   has   been     filed,   we    review    the

referee's report pursuant to Supreme Court Rule (SCR) 22.17(2).1

After conducting our independent review of the matter, we agree

with the referee that, based on Attorney Schiltz's failure to

answer the complaint filed by the OLR, the OLR is entitled to a

default judgment.        However, we disagree with the referee that

Attorney Schiltz's professional misconduct warrants an 18-month

suspension of his Wisconsin law license.                We conclude, instead,

that a nine-month suspension is warranted.                  We order Attorney

Schiltz    to   make   restitution      and   to   successfully      complete    25
hours of CLE courses as deemed appropriate by the OLR.                     We also



     1
         SCR 22.17(2) provides:

          If no appeal is filed timely, the supreme court
     shall review the referee's report; adopt, reject or
     modify the referee's findings and conclusions or
     remand the matter to the referee for additional
     findings;   and   determine  and   impose  appropriate
     discipline.   The court, on its own motion, may order
     the parties to file briefs in the matter.


                                         2
                                                                    No.   2018AP497-D



find it appropriate to impose the full costs of this proceeding

on Attorney Schiltz, which are $4,705.70 as of August 27, 2018.

    ¶3        Attorney    Schiltz    was       admitted    to     practice   law    in

Wisconsin in 1987.         He had no disciplinary history prior to the

filing     of    this     complaint.           His   law        license   has     been

administratively         suspended   for       failing     to    comply   with     CLE

reporting requirements since May 31, 2016, and for failing to

pay annual bar dues and to provide a required trust account

certification since October 31, 2017.

    ¶4        On March 15, 2018, the OLR filed the current complaint

against Attorney Schiltz.            On June 25, 2018, the OLR filed an

amended complaint.         The amended complaint alleges a total of 25

counts   of     professional    misconduct.          The   following      facts    are

taken from the OLR's amended complaint, which, as discussed more

fully below, Attorney Schiltz has admitted by default.

Practice During Suspension (Count 1)

    ¶5        On May 31, 2016, the BBE suspended Attorney Schiltz's

law license due to his failure to comply with CLE reporting
requirements.      During his suspension, Attorney Schiltz continued

to meet with clients and appear in court, primarily in estate

matters.        The OLR alleged in its amended complaint that this

conduct gave rise to the following violation:

        Count 1:       By continuing to practice law following the May

         31, 2016 suspension of his law license, Attorney Schiltz




                                           3
                                                                   No.    2018AP497-D



         violated SCR 22.26(2),2 and SCR 31.10(1),3 enforceable via

         SCR 20:8.4(f).4

Estate of W.E.S. (Counts 2-3)

    ¶6     W.E.S.     died   in     May    2015.        In    December    2015,      the

probate court appointed C.R. as the personal representative of

W.E.S.'s estate.       Because C.R. resided out of state, the court

appointed Attorney Schiltz as the estate's resident agent.

    ¶7     At the time of his death, W.E.S. owned a 50 percent

interest   in    certain     real    property.          The    property       sold    in

February 2016, and Attorney Schiltz acted as the title company's

disbursement agent for the sale.                Attorney Schiltz received the

$104,766.75     net   proceeds      of    the   sale,   from    which    he    was    to

disburse   50    percent     of     the    sale    proceeds      ($52,383.38)        to

W.E.S.'s estate.      He did not do so.

    2
        SCR 22.26(2) provides:

         An attorney whose license to practice law is
    suspended or revoked or who is suspended from the
    practice of law may not engage in this state in the
    practice of law or in any law work activity
    customarily done by law students, law clerks, or other
    paralegal personnel, except that the attorney may
    engage in law related work in this state for a
    commercial employer itself not engaged in the practice
    of law.
    3
       SCR 31.10(1) provides, in relevant part: "A lawyer shall
not engage in the practice of law in Wisconsin while his or her
state bar membership is suspended under this rule."
    4
       SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                           4
                                                                       No.    2018AP497-D



    ¶8         In August 2016, C.R. retained a lawyer to represent

him and the estate in an effort to obtain the sale proceeds from

Attorney Schiltz.           The effort was unsuccessful.

    ¶9         In     November      2016,      W.E.S.'s     estate     sued    Attorney

Schiltz and the title company to obtain the owed portion of the

real estate sale proceeds.                 Attorney Schiltz did not appear or

participate in the civil case.                   In April 2017, the circuit court

issued     a        default     judgment         against    Attorney    Schiltz      for

$55,875.59, representing the sale proceeds plus attorney fees.

By early May 2017, Attorney Schiltz had paid $52,383.38 of the

judgment, which represented the sale proceeds.

    ¶10        Although       the   BBE     suspended      Attorney    Schiltz's     law

license on May 31, 2016, Attorney Schiltz did not inform either

C.R. or the probate court of his suspension.

    ¶11        The    OLR     alleged     in   its   amended    complaint     that   the

conduct    described           above      gave     rise    to   the    following     two

violations:

         Count 2:          By failing to promptly deliver $52,383.38 to
          the estate of W.E.S., Attorney Schiltz violated former

          SCR 20:1.15(d)(1) and current SCR 20:1.15(e)(1).5

    5
       Former     SCR 20:1.15(d)(1)    was    renumbered    as
SCR 20:1.15(e)(1) effective July 1, 2016. The text of the rule
was not changed and provides:

         Upon receiving funds or other property in which a
    client has an interest, or in which the lawyer has
    received notice that a 3rd party has an interest
    identified by a lien, court order, judgment, or
    contract, the lawyer shall promptly notify the client
    or 3rd party in writing.     Except as stated in this
                                                    (continued)
                                               5
                                                           No.    2018AP497-D



       Count 3:     By failing to notify C.R. that his Wisconsin

        law license had been suspended, by failing to advise C.R.

        to   seek   successor   counsel,   and   by   failing    to   provide

        written notification of his suspension to the probate

        court, Attorney Schiltz violated SCR 22.26(1).6

Estate of J.S. (Counts 4-8)




    rule or otherwise permitted by law or by agreement
    with the client, the lawyer shall promptly deliver to
    the client or 3rd party any funds or other property
    that the client or 3rd party is entitled to receive.
    6
        SCR 22.26(1)(a), (b), and (c) provide:

         (1) On or before the effective date of license
    suspension or revocation, an attorney whose license is
    suspended or revoked shall do all of the following:

         (a) Notify by certified mail all clients being
    represented in pending matters of the suspension or
    revocation and of the attorney's consequent inability
    to act as an attorney following the effective date of
    the suspension or revocation.

         (b) Advise the clients to seek legal advice of
    their choice elsewhere.

         (c) Promptly provide written notification to the
    court or administrative agency and the attorney for
    each party in a matter pending before a court or
    administrative agency of the suspension or revocation
    and of the attorney's consequent inability to act as
    an attorney following the effective date of the
    suspension or revocation. The notice shall identify
    the successor attorney of the attorney's client or, if
    there is none at the time notice is given, shall state
    the client's place of residence.


                                    6
                                                             No.   2018AP497-D



    ¶12    J.S. died in March 2015 with $3,000 in assets.             J.S.'s

son, W.R.S., hired Attorney Schiltz to assist him with J.S.'s

affairs.

    ¶13    In May 2015, Attorney Schiltz drafted and had W.R.S.

sign a transfer by affidavit form, seeking to have J.S.'s $3,000

in assets transferred to        W.R.S.     Consistent with the form's

instructions, Attorney Schiltz sent a copy of the form to the

Estate and Casualty Recovery Section (ECRS) of the Wisconsin

Department of Health Services.

    ¶14    In July 2015, and again in February 2016, the ECRS

wrote to Attorney Schiltz, asking him to provide information

that would determine if J.S.'s estate owed any funds to the

ECRS.   Attorney Schiltz did not respond.

    ¶15    Between   February    and     May    of   2016,   W.R.S.   called

Attorney Schiltz 16 times to find out the status of the matter.

Attorney Schiltz did not respond.

    ¶16    In June 2016, Attorney Schiltz told W.R.S. that he had

taken care of the ECRS claim.      This was false.
    ¶17    Later in June 2016, the ECRS again wrote to Attorney

Schiltz seeking documentation and any funds owed.                  That same

day, the ECRS contacted W.R.S. directly, who learned that the

matter had not been resolved.            W.R.S. provided the requested

information to the State.

    ¶18    In July 2016, W.R.S. filed a grievance with the OLR

against Attorney Schiltz.        Attorney Schiltz did not cooperate

with the ensuing OLR investigation.            On February 13, 2017, this


                                    7
                                                                          No.    2018AP497-D



court temporarily suspended Attorney Schiltz's law license for

his non-cooperation.

    ¶19        Although     the    BBE    suspended         Attorney      Schiltz's          law

license on May 31, 2016, Attorney Schiltz did not inform either

W.R.S. or the probate court of his suspension.

    ¶20        The   OLR    alleged      in    its    amended      complaint         that    the

conduct    described         above    gave          rise    to   the    following           five

violations:

         Count 4:        By failing to respond to the ECRS's attempts to

          contact him regarding its claim against his client, the

          estate of J.S., between July 2015 and June 2016, Attorney

          Schiltz violated SCR 20:1.3.7

         Count 5:         By failing to respond to W.R.S.'s telephone

          calls        between     February           and    May       2016     requesting

          information regarding the status of the probate matter,

          Attorney Schiltz violated SCR 20:1.4(a)(4).8

         Count      6:      By   falsely          informing     W.R.S.       that    he     had

          resolved the ECRS claim against the estate of J.S. when
          he     had       not    done        so,     Attorney      Schiltz          violated

          SCR 20:8.4(c).9

    7
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    8
       SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."
    9
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                               8
                                                            No.    2018AP497-D



        Count 7:      By failing to notify W.R.S. that his license to

         practice law had been suspended, by failing to advise

         W.R.S.   to    seek   successor   counsel,   and   by    failing   to

         provide written notification of his suspension to the

         probate court, Attorney Schiltz violated SCR 22.26(1).

        Count 8:      By willfully failing to respond timely to the

         OLR's written requests for information, Attorney Schiltz

         violated SCR 22.03(2)10 and SCR 22.03(6),11 enforceable

         via SCR 20:8.4(h).12


    10
         SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.       The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    11
       SCR   22.03(6)  provides:     "In   the  course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    12
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                      9
                                                                         No.     2018AP497-D



Municipal representation (Counts 9-11)

       ¶21       At the time of his May 31, 2016 suspension for failure

to comply with CLE reporting requirements, Attorney Schiltz had

been       the   attorney       for    a   particular     town    for    several    years,

including acting as municipal prosecutor.                         Attorney Schiltz did

not timely inform the town or the town's municipal judge of his

suspension, nor did he timely advise the town to seek successor

counsel.

       ¶22       From June of 2016 through at least April 30, 2017,

Attorney Schiltz continued to represent the town in municipal

court and other proceedings.

       ¶23       In    May    2017,    the   OLR     received     a   grievance    against

Attorney Schiltz concerning his representation of the town while

his    law       license       was    suspended.        Attorney       Schiltz    did   not

cooperate with the OLR's subsequent investigation.

       ¶24       The    OLR    alleged     in   its    amended     complaint     that   the

course of conduct described above gave rise to the following

three violations:
           Count 9:          By continuing until April 30, 2017 to actively

            represent the town following the May 31, 2016 suspension

            of        his     law     license,        Attorney        Schiltz     violated

            SCR 22.26(2)             and     SCR      31.10(1),       enforceable       via

            SCR 20:8.4(f).

           Count 10:         By failing to notify the town that his license

            to practice law had been suspended, by failing to advise

            the town to seek successor counsel, and by failing to
            provide written notification of his suspension to the
                                                10
                                                                            No.    2018AP497-D



            municipal       court     before    which       he    had    matters    pending,

            Attorney Schiltz violated SCR 22.26(1).

           Count 11:         By failing to respond timely to the OLR's

            written       requests      for     information,            Attorney     Schiltz

            violated SCR 22.03(2) and SCR 22.03(6), enforceable via

            SCR 20:8.4(h).

Limited Liability Partnership Representation (Counts 12-15)

       ¶25     In March 2015, a condominium association filed a civil

suit       against    a     limited    liability       partnership         (LLP)    and    two

individuals          over     a     dispute     regarding          management        of    the

condominium.              Soon after being served, the defendants hired

Attorney       Schiltz        to      represent        them.            Related      to    the

representation, the LLP gave $3,305 to Attorney Schiltz to be

held in trust.

       ¶26     In August 2016, Attorney Schiltz filed pleadings in

the case.        Over the next few months, Attorney Schiltz appeared

at   multiple        scheduling       conferences       in       the    case.      The    court

scheduled a trial.                Attorney Schiltz informed his clients of
that fact, but told them they did not need to appear.

       ¶27     In March 2017, Attorney Schiltz failed to appear at a

summary       judgment       proceeding.            Later    in    March    2017,    neither

Attorney Schiltz nor his clients appeared at the scheduled court

trial.        As a result of the non-appearance, the circuit court

granted summary judgment against the defendants in the amount of

$66,000.

       ¶28     Attorney Schiltz's clients made numerous attempts to
contact him both before and after the circuit court's entry of
                                               11
                                                                         No.     2018AP497-D



summary     judgment         against          them.          Attorney       Schiltz         was

unresponsive, and did not otherwise inform his clients about the

status of the case.

    ¶29     Eventually, Attorney Schiltz contacted his clients and

told them he would move to vacate the judgment.                         He never did.

    ¶30     In early May 2017, the defendants hired a different

lawyer    to    represent         them.       The     successor     counsel      moved      to

overturn the judgment.               The circuit court eventually reopened

the case.

    ¶31     In July 2017, the successor counsel wrote to Attorney

Schiltz, requesting the $3,305 that Attorney Schiltz was to be

holding in trust.           Attorney Schiltz did not respond or turn over

the funds.

    ¶32     During      the    circuit         court       proceedings,     the      circuit

court informed the OLR of Attorney Schiltz's conduct.                                Attorney

Schiltz     did       not     cooperate             with    the     OLR's       subsequent

investigation.

    ¶33     Although        the    BBE    suspended          Attorney    Schiltz's          law
license on May 31, 2016, Attorney Schiltz did not inform his

clients    or   the    circuit       court      of    the   suspension,        nor    did    he

timely advise his clients to seek successor counsel.

    ¶34     The   OLR       alleged      in    its     amended    complaint       that      the

conduct     described        above     gave         rise    to    the   following        four

violations:

         Count 12:         By failing to notify his clients that his

          license to practice law had been suspended, by failing to
          advise them to seek successor counsel, and by failing to
                                               12
                                                                            No.     2018AP497-D



          provide written notification of his suspension to the

          circuit court presiding over the case, Attorney Schiltz

          violated SCR 22.26(1).

         Count       13:      By     continuing       to       actively    represent      his

          clients following the May 31, 2016 suspension of his law

          license,          Attorney       Schiltz     violated       SCR    22.26(2)      and

          SCR 31.10(1), enforceable via SCR 20:8.4(f).

         Count 14:          By failing to return the $3,305 to his former

          clients      upon        their    request,       Attorney     Schiltz      violated

          former SCR 20:1.15(d)(1) and current SCR 20:1.15(e)(1).

         Count 15:           By failing to respond timely to the OLR's

          written           requests        for      information           regarding       its

          investigation in this matter, Attorney Schiltz violated

          SCR     22.03(2)           and     SCR      22.03(6),         enforceable        via

          SCR 20:8.4(h).

Estate of M.P.M. (Counts 16-18)

    ¶35     M.P.M.          died    in     2016.      In    February        2016,    Attorney

Schiltz filed an application for informal probate of M.P.M.'s
estate.         The     court       named     R.F.     as       the   estate's       personal

representative.

    ¶36     In March 2016, Attorney Schiltz sent R.F. an invoice

showing    that       he     had     paid    $66.07        to    publish     a    notice    to

creditors.        In fact, he had not paid that amount, and had not

published a notice.

    ¶37     In March 2017, Attorney Schiltz did not appear at a

status    conference          on    the     estate.         R.F.      subsequently      hired
replacement counsel.
                                              13
                                                                     No.    2018AP497-D



    ¶38    During       the   course        of   the    probate   matter,     the    OLR

received   a    grievance       against       Attorney    Schiltz     regarding      his

handling of the matter.              Attorney Schiltz did not cooperate with

the OLR's subsequent investigation.

    ¶39    Although       the    BBE       suspended     Attorney    Schiltz's       law

license on May 31, 2016, Attorney Schiltz did not inform R.F. or

the probate court of his suspension.

    ¶40    The    OLR    alleged       in    its    amended   complaint       that   the

course of conduct described above gave rise to the following

three violations:

       Count    16:            By    sending      an   invoice     showing    charges

        totaling        $66.07       for    the     publication      of    notice     to

        creditors, which notice Attorney Schiltz never submitted

        for publication, Attorney Schiltz violated SCR 20:8.4(c).

       Count 17:        By failing to notify R.F. that his license to

        practice law had been suspended, by failing to advise

        R.F. to seek successor counsel, and by failing to provide

        written notification of his suspension to the probate
        court, Attorney Schiltz violated SCR 22.26(1).

       Count 18:         By failing to respond timely to the OLR's

        written         requests        for        information      regarding        its

        investigation, Attorney Schiltz violated SCR 22.03(2) and

        SCR 22.03(6), enforceable via SCR 20:8.4(h).

Matter of R.W. (Counts 19-22)

    ¶41    In November of 2014, R.W. purchased a house.                        As part

of the closing, the seller's attorney held a portion of the sale
proceeds in escrow for repairs.
                                            14
                                                                     No.    2018AP497-D



       ¶42   In    approximately       January    2015,     R.W.    hired     Attorney

Schiltz to represent him in resolving the repair issues.                            In

April 2016, the seller's attorney filed a declaratory judgment

action concerning the sale and the escrowed funds.                           Attorney

Schiltz continued to represent R.W.'s interests, but did not

enter an appearance in the declaratory judgment case.

       ¶43   In August 2016, an involuntary plaintiff in the matter

filed for default judgment against R.W.                   Attorney Schiltz later

sent   an    email    to   the   seller's       attorney    and     the    involuntary

plaintiff's attorney in which Attorney Schiltz stated that he

represented R.W.           He did not inform them that his law license

was suspended.

       ¶44   The     circuit     court    held    a   default      hearing    in   the

declaratory judgment case.               Neither R.W. nor Attorney Schiltz

appeared.     The court granted the default judgment.

       ¶45   In    September      2016,     another       involuntary        plaintiff

sought and received a default judgment against R.W.                           Neither

R.W. nor Attorney Schiltz appeared for that hearing.
       ¶46   In    November      2016,    the    court     issued    a     declaratory

judgment and closed the case.

       ¶47   In August 2017, R.W. filed a grievance with the OLR

against Attorney Schiltz.              Attorney Schiltz did not cooperate

with the OLR's subsequent investigation.

       ¶48   Although      the   BBE     suspended     Attorney      Schiltz's     law

license on May 31, 2016, Attorney Schiltz did not inform R.W. of

his suspension.


                                          15
                                                                      No.     2018AP497-D



    ¶49        The   OLR   alleged    in     its   amended   complaint        that   the

conduct    described        above     gave      rise   to    the     following       four

violations:

         Count 19:        By continuing to represent R.W. following the

          May 31, 2016 suspension of his law license for failing

          to    comply      with     CLE     requirements,         Attorney     Schiltz

          violated SCR 22.26(2), and SCR 31.10(1), enforceable via

          SCR 20:8.4(f).

         Count 20:        By failing to notify R.W. that his license to

          practice law had been suspended and by failing to advise

          R.W. to seek successor counsel, Attorney Schiltz violated

          SCR 22.26(1)(a) and (b).

         Count 21:        By failing to inform the seller's counsel and

          the involuntary plaintiff's counsel of his law license

          suspension, Attorney Schiltz violated SCR 22.26(1)(c).

         Count 22:        By willfully failing to respond timely to the

          OLR's written requests for information, Attorney Schiltz

          violated SCR 22.03(2) and SCR 22.03(6), enforceable via
          SCR 20:8.4(h).

Matter of P.S. and K.S.

    ¶50        In approximately September 2016, P.S. and K.S. hired

Attorney Schiltz to represent them in a proposed land purchase.

Attorney Schiltz did not inform P.S. and K.S. of his May 31,

2016 suspension by the BBE.

    ¶51        P.S. and K.S. and the property's sellers agreed to

have Attorney Schiltz represent both groups.                        Attorney Schiltz


                                           16
                                                               No.   2018AP497-D



advised P.S. and K.S. that he would provide the legal services

required before and during the closing.

    ¶52     Attorney Schiltz collected fees from the sellers for

the closing, and from P.S. and K.S. to prepare a quit claim

deed.     In March 2017, Attorney Schiltz filed a quit claim deed

that listed the wrong lot numbers.

    ¶53     In October 2017, P.S. and K.S. filed a grievance with

the OLR against Attorney Schiltz.                  Attorney Schiltz did not

cooperate with the OLR's subsequent investigation.

    ¶54     The   OLR   alleged   in   its     amended   complaint   that    the

conduct    described     above    gave      rise    to   the   following    two

violations:

         Count 23:     By representing P.S. and K.S. and the sellers

          in a real estate transaction following the May 31, 2016

          suspension of his law license for failing to comply with

          CLE requirements, Attorney Schiltz violated SCR 22.26(2),

          and SCR 31.10(1), enforceable via SCR 20:8.4(f).

         Count 24:     By willfully failing to respond timely to the
          OLR's   written   requests     for   information     regarding    this

          investigation, Attorney Schiltz violated SCR 22.03(2) and

          SCR 22.03(6), enforceable via SCR 20:8.4(h).

Misrepresentation to BBE (Count 25)

    ¶55     On October 6, 2016, Attorney Schiltz filed a petition

for reinstatement with the BBE.             In it, Attorney Schiltz stated,

"I have not practiced law during the time of my suspension."

This statement was false.


                                       17
                                                                                 No.    2018AP497-D



       ¶56     On October 7, 2016, the BBE wrote to Attorney Schiltz,

informing         him    that      his     petition         was    insufficient        in   several

respects.         Attorney Schiltz did not amend his petition, and the

BBE's suspension remains in effect.

       ¶57     The      OLR     alleged        in     its   amended       complaint      that    the

conduct described above gave rise to the following violation:

           Count       25:        Given       that      Attorney    Schiltz      continued       to

            actively          represent         clients       between      the    date      he   was

            suspended, May 31, 2016, and October 6, 2016, by filing

            on October 6, 2016 a petition for reinstatement with the

            BBE     that       included         a     false       representation,           Attorney

            Schiltz violated SCR 20:8.4(c).

       ¶58     In April 2018, the OLR personally served the complaint

and an order to answer on Attorney Schiltz.                                  Attorney Schiltz

failed to file an answer.                      In June 2018, the OLR served Attorney

Schiltz with an amended complaint via mail to both the address

he had provided to the State Bar and the address at which he had

been personally served with the original complaint.13                                         Again,
Attorney Schiltz failed to file an answer.                                  Attorney Schiltz

also       failed    to       appear      at    a   July     2018    telephonic        scheduling

conference          held      by    the    referee,          of    which    the     referee      had




       13
       Both mailings                were       returned       by    the    postal      service   as
undeliverable.


                                                    18
                                                                 No.      2018AP497-D



attempted to notify Attorney Schiltz by a letter notice sent via

mail and email and by phone.14

     ¶59     The OLR moved for a default judgment.                      The referee

issued a report recommending that this court grant the OLR's

motion.15    In so doing, the referee deemed the allegations in the

OLR's complaint to be established.

     ¶60     In its amended complaint, the OLR sought a six-month

suspension of Attorney Schiltz's law license.                    In a brief in

support of its default judgment motion, the OLR argued that a

six-month    suspension    was   consistent      with    In   re    Disciplinary

Proceedings Against Scanlan, 2006 WI 38, 290 Wis. 2d 30, 712

N.W.2d 877    (six-month    suspension     for   21     counts     of    misconduct

including    practicing    law   while    suspended,      failing       to   provide

notice to clients and courts concerning the suspension, failing

to provide competent representation, trust account violations,

and failing to timely respond to an OLR investigation; lawyer

     14
        The referee mailed the letter notice to the address
Attorney Schiltz provided to the State Bar and to the address at
which he had been personally served with the original complaint.
Both   mailings  were   returned  by   the  postal   service  as
undeliverable.   The referee also emailed the letter notice to
the email address Attorney Schiltz had provided to the State
Bar. The email was returned as undeliverable. The referee also
attempted to telephone Attorney Schiltz regarding the scheduling
conference at the phone number Attorney Schiltz had provided to
the State Bar. The calls went unanswered.
     15
        The referee mailed his report to the address Attorney
Schiltz had provided to the State Bar and to the address at
which he had been personally served with the original complaint.
Both   mailings  were  returned   by  the   postal  service   as
undeliverable.


                                     19
                                                                        No.   2018AP497-D



had no previous discipline), and In re Disciplinary Proceedings

Against Baratki, 2017 WI 89, 378 Wis. 2d 1, 902 N.W.2d 250 (six-

month     suspension       for    nine     counts      of     misconduct      including

practicing       law     while    suspended,         making    sexual     comments      to

client, failing to act with reasonable diligence, and failing to

cooperate     with       disciplinary         investigation;         lawyer   had    been

privately reprimanded twice before).

    ¶61     The        referee     recommended         a      significantly         longer

suspension    of       Attorney    Schiltz's       Wisconsin     law    license:       18

months.     The referee cited no precedent to support his suggested

tripling of the suspension sought by the OLR, nor did he discuss

the cases cited by the OLR in its brief in support of default

judgment.     The referee noted that no mitigating factors existed

to diminish the seriousness of Attorney Schiltz's misconduct,

and that Attorney Schiltz's actions "do not reflect respect for

the rule of law or basic honesty."                      The referee additionally

recommended       that     this    court       require      Attorney      Schiltz     "to

complete    25    hours     of    CLE    credit      courses    in    areas   that     are
approved in advance by OLR.               The courses should include ethics

and trust account matters."                   Finally, the referee recommended

that this court order Attorney Schiltz to pay the full costs of

this proceeding, as well as $3,305 in restitution to the LLP

referenced earlier.

    ¶62     Attorney       Schiltz      did    not    appeal    from    the   referee's

report and recommendation.              Thus, we proceed with our review of

the matter pursuant to SCR 22.17(2).                        We review a referee's
findings of fact subject to the clearly erroneous standard.                            See
                                              20
                                                                    No.   2018AP497-D



In re Disciplinary Proceedings Against Eisenberg, 2004 WI 14,

¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                  We review the referee's

conclusions of law de novo.               Id.   We determine the appropriate

level of discipline independent of the referee's recommendation.

See In re Disciplinary Proceedings Against Widule, 2003 WI 34,

¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶63   We agree with the referee that Attorney Schiltz should

be declared in default.              Although the OLR effected personal

service     of    its    original    complaint      and    mailed     the   amended

complaint to both Attorney Schiltz's office address registered

with the State Bar and the address at which he was served with

the   original        complaint,    he    failed    to    appear    or    present   a

defense.     Accordingly, we deem it appropriate to declare him in

default.         In   addition,     the   referee    properly      relied    on   the

allegations of the complaint, which were deemed admitted.                         See

In re Disciplinary Proceedings Against Coplien, 2010 WI 109,

¶¶10–11, 329 Wis. 2d 311, 788 N.W.2d 376.                   We therefore accept

the referee's findings of fact based on the allegations of the
amended complaint.          We also agree with the referee that those

findings of fact adequately support the legal conclusions of

professional misconduct with respect to all counts of misconduct

alleged in the complaint.

      ¶64   However, we disagree with the referee's recommendation

that this court should impose an 18-month license suspension.

As noted above, it is ultimately this court's responsibility,

rather than the referee's, to determine the appropriate level of
discipline.       See In re Disciplinary Proceedings Against Reitz,
                                          21
                                                                       No.     2018AP497-D



2005 WI 39, ¶74, 279 Wis. 2d 550, 694 N.W.2d 894.                             We owe no

deference to the referee's recommended sanctions.                             See In re

Disciplinary Proceedings Against Carroll, 2001 WI 130, ¶37, 248

Wis. 2d 662,      636     N.W.2d 718.      In   considering           the    appropriate

sanction, this court seeks to impress upon the attorney the

seriousness of the misconduct, to deter other attorneys from

engaging in similar misconduct, and to protect the public, the

courts,     and    the     legal     system     from   a        repetition       of    the

misconduct.       See, e.g., In re Disciplinary Proceedings Against

Grogan, 2011 WI 7, ¶17, 331 Wis. 2d 341, 795 N.W.2d 745.

    ¶65     Under        the   unique    circumstances          of    this     case,    we

conclude    that     a    nine-month      suspension       is    appropriate.           In

imposing this suspension, we agree with the referee's view that

the six-month suspension requested by the OLR in its amended

complaint is insufficient.              Although the OLR correctly noted in

briefing to the referee that we imposed a six-month suspension

in Scanlan and Baratki, both of these cases have distinguishing

features.     Unlike the present case, where no mitigating factors
appear    present,       Scanlan   featured     a   respondent-lawyer           who    was

remorseful    and       ultimately      cooperative    with          the    disciplinary

process, and who suffered significant mental health and personal

problems     at    the     time    of    his    misconduct.                Scanlan,    290

Wis. 2d 30, ¶73.          Additionally, the present case involves nearly

three times as many misconduct counts as did Baratki (25 counts

here versus nine in Baratki).               On the instant facts, then, we

agree with the referee that something more than a six-month
suspension is required.
                                          22
                                                                      No.    2018AP497-D



       ¶66    But given that Attorney Schiltz has no disciplinary

history,      the    referee's    recommended       18-month       suspension     seems

high.        We find In re Disciplinary Proceedings Against Vance,

2016 WI 89, 372 Wis. 2d 39, 886 N.W.2d 583 instructive.                              Like

Attorney       Schiltz,     the    respondent-lawyer          in     Vance     had     no

disciplinary         history.       Also     like     Attorney        Schiltz,       the

respondent-lawyer in Vance committed a considerable number of

misconduct      counts      (21   counts,    versus       Attorney     Schiltz's      25

counts).       Also like Attorney Schiltz, this misconduct included

failing to inform multiple clients, opposing counsel, and courts

of a license suspension;            continuing to practice law after a

license      suspension;      inattentiveness        to     client     matters;       and

failing to cooperate with OLR investigations.                      We concluded that

a nine-month suspension was "clearly deserved" in Vance, as the

respondent-lawyer's         actions   showed    "a    total     disregard       of    his

clients' needs and objectives, as well as of his obligations as

an attorney in this state."            Id., ¶38.           We hold that the same

length of suspension is appropriate here, for the same core
reasons.       See also In re Disciplinary Proceedings Against Marx,

2016    WI     75,    371    Wis. 2d 591,      882        N.W.2d 863        (nine-month

suspension for 22 counts of misconduct including practicing law

while suspended, mismanaging trust account matters, failing to

communicate with a client, and failing to cooperate with an OLR

investigation; lawyer had no disciplinary history).

       ¶67    We move next to the referee's recommendation that we

require Attorney Schiltz to complete 25 hours of CLE courses as


                                        23
                                                                 No.    2018AP497-D



deemed appropriate by the OLR, to include courses on ethics and

trust account matters.      We agree with this recommendation.

      ¶68    As is our normal practice, we also find it appropriate

to impose the full costs of this disciplinary proceeding, which

are $4,705.70 as of August 27, 2018, on Attorney Schiltz.                      See

SCR 22.24(1m).

      ¶69    Finally, turning to the issue of restitution, the OLR

alleged, and the referee agreed, that this court should order

Attorney Schiltz to pay restitution in the amount of $3,305 to

the LLP that had given Attorney Schiltz that sum to be held in

trust.      As explained above, Attorney Schiltz failed to return

that sum to the LLP upon its request.                Attorney Schiltz had

multiple    opportunities   to    object    to    this    restitution      amount

before both the referee and this court.                  He has not done so.

Thus, we determine that Attorney Schiltz should be ordered to

pay   restitution     as    the   OLR      requested       and    the     referee

recommended.

      ¶70    IT IS ORDERED that the license of David W. Schiltz to
practice law in Wisconsin is suspended for a period of nine

months, effective the date of this order.

      ¶71    IT IS FURTHER ORDERED that within 60 days of the date

of this order, David W. Schiltz shall pay restitution to the

above-referenced LLP in the amount of $3,305.

      ¶72    IT IS FURTHER ORDERED that within 60 days of the date

of this order, David W. Schiltz shall pay to the Office of

Lawyer   Regulation   the    costs   of    this    proceeding,         which   are
$4,705.70 as of August 27, 2018.
                                     24
                                                                    No.    2018AP497-D



    ¶73     IT IS FURTHER ORDERED that the restitution is to be

completed      prior   to    paying    costs    to     the    Office       of    Lawyer

Regulation.

    ¶74     IT IS FURTHER ORDERED that, as a condition of his

reinstatement, David W. Schiltz shall successfully complete 25

hours of CLE courses as deemed appropriate by the Office of

Lawyer   Regulation,        to   include     courses    on    ethics       and    trust

account matters.

    ¶75     IT    IS   FURTHER    ORDERED    that    the     February      13,    2017,

temporary suspension of David W. Schiltz's license to practice

law in Wisconsin, due to his willful failure to cooperate with

the Office of Lawyer Regulation's investigation in this matter,

is lifted.

    ¶76     IT    IS    FURTHER       ORDERED    that        the    administrative

suspension of David W. Schiltz's license                     to practice law in

Wisconsin for failing to comply with CLE reporting requirements,

and for failing to pay annual bar dues and to provide a required

trust account certification, will remain in effect until each
reason   for     the   administrative       suspension       has    been    rectified

pursuant to SCR 22.28(1).

    ¶77     IT    IS   FURTHER    ORDERED    that    David     W.    Schiltz      shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶78     IT    IS    FURTHER    ORDERED      that    compliance         with    all

conditions of this order is required for reinstatement.                             See
SCR 22.28(3).
                                        25
    No.   2018AP497-D




1